EXHIBIT 10.19

CONSULTING AGREEMENT

This AGREEMENT dated as of July 1, 2002 by and between Gail R. Wilsensky, an
individual ("Consultant") and Gentiva Health Services (U.S.A.), Inc. a Delaware
Corporation ("Gentiva"), with its principal place of business in Melville, New
York.

WHEREAS, Gentiva desires to retain Consultant to provide such services as
requested by Gentiva, and Consultant desires to render such services to Gentiva
on the terms of this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereby agree as follows:

1.         Consulting Services; Term

1.1       Services.  Gentiva hereby retains Consultant to provide the services
set forth in the attached Exhibit A ("Services") and Consultant agrees to
provide such Services to Gentiva and its subsidiaries.  Such Services are upon
request by Gentiva, and nothing requires Gentiva to use Consultant for all
Services provided herein.  Consultant agrees to be generally available to
Gentiva during the term of this Agreement and to respond to Gentiva within one
business day of receiving any calls to her placed by Gentiva.

1.2       Term.  The term of this Agreement shall be for  one (1) year
commencing on June 1, 2002 (the "Effective Date") and expiring on  May 31,
2003.  This Agreement may be extended only in writing upon mutual agreement of
the parties.

1.3       Professional Standards.  Consultant shall perform the Services
diligently and professionally and at high level of competency maintained by
other professional consultants in the same type of work.

1.4       Contractual Relationship.  Consultant is an independent contractor and
is not an employee of Gentiva for any purpose, and shall not be entitled to
participate in any employee benefit program or receive any other "fringe
benefit" available to such employees, except such benefits provided to
Consultant under any separate agreement between Consultant and Gentiva. 
Consultant is not authorized to represent herself to be an agent of Gentiva, nor
is she authorized to enter into contracts on behalf of Gentiva or otherwise
commit Gentiva to any legally binding liabilities or obligations.

2.         Fee and Expenses; Invoices; Payments

2.1       Fee.  For the Services described herein, Gentiva agrees to pay
Consultant a monthly retainer of $2,000.00.

2.2       Expenses.  Gentiva shall reimburse Consultant her reasonable travel
costs and other reasonable out-of-pocket expenses incurred in connection with
the performance of Consultant's Services hereunder.  Travel costs shall be
incurred in compliance with Gentiva's travel policies (for example, all air
travel shall be by coach or economy class), and unless approved

1

--------------------------------------------------------------------------------

in writing by Gentiva, shall not exceed $150.00 per diem for overnight travel. 
Mileage will be reimbursed at 32.5 cents per mile.  Any non-travel out-of-pocket
expense (i.e. telephone, postage and copying) exceeding $20.00 per item shall
require Gentiva's prior approval.  Gentiva shall not reimburse Consultant for
any professional membership dues or subscriptions or meeting fees incurred by
Consultant in connection with any meetings that had not been requested by
Gentiva.

2.3       Invoices.  Consultant shall submit a statement to Gentiva within ten
(10) business days following the end of the each month and shall describe to
Gentiva in reasonable detail the Services provided and the amount of time spent
in connection with the Services.  Consultant shall also submit a monthly invoice
for any expenses for which reimbursement is sought, attaching such documentation
as reasonably necessary to support the expense.  Gentiva shall pay Consultant
the monthly retainer fee and any expenses in arrears within fourteen (14) days
of Gentiva's receipt of the invoice from Consultant.

2.4       Assess to Gentiva System.  During the term of this Agreement, Gentiva
agrees to provide Consultant, for use only in connection with the performance of
her Service hereunder, with a laptop that has access to Gentiva's internal
network and P drive, and e-mail system. Gentiva will also provide Consultant
with a voicemail number.  Neither the laptop nor the voicemail number will have
technical or live support.  Consultant agrees to return the laptop to Gentiva
upon termination of this Agreement.

3.         Consultant's Covenants

3.1       No Conflicts.    Consultant represents and warrants to Gentiva that
she is free to enter into this Agreement and that he has no other commitment of
any kind to anyone that would in any way hinder her acceptance of, or the full
performance of, her obligations under this Agreement, or the exercise of her
best efforts as a consultant to Gentiva.

3.2       Confidentiality.  Without the prior written consent of Gentiva,
Consultant shall not at any time (whether during or after the term of this
Agreement) use for her own benefit or purposes, or for the benefit or purposes
of any other person or entity other than Gentiva, or disclose (except in the
performance of her duties under this Agreement) in any manner to any person or
entity, any proprietary information belonging to or relating to the affairs of
Gentiva.  Consultant shall not disclose to any person or entity the nature of
the project for which Gentiva has engaged Consultant, or the specific inquiries
which Consultant is making for Gentiva (and the related responses received), or
solicit the engagement of Consultant or any of its employees by any potential
competitors of Gentiva in the field, where such solicitation is significantly
based on the information it shall have obtained in connection with the duties
she is performing for Gentiva.

3.3       Right to Materials.  At the request of Gentiva, Consultant shall turn
over to Gentiva all materials developed by Consultant during or as a result of
the performance of her Services hereunder, without retaining any copy thereof,
and shall deliver to Gentiva copies of any printed research materials obtained
or used in connection with the Services.  Any and all final

2

--------------------------------------------------------------------------------

work products created by consultant in connection with the Services shall be the
exclusive property of Gentiva and Consultant agrees to execute any documents
reasonably requested by Gentiva to evidence such ownership by Gentiva.  The
provisions of this Section shall not apply to any information that is or becomes
available to the public through no act or omission of Consultant.

3.4       Remedies.  Consultant hereby acknowledges and confirms that Gentiva's
remedy at law for any breach of any of Consultant's obligations under Sections
3.2 or 3.3 of this Agreement would be inadequate, and that damages would be
difficult or impossible to ascertain, and consents that temporary and permanent
injunctive relief may be granted in accordance with equity in any proceeding
which may be brought to enforce any provision of such Sections, without the
necessity of proof of actual damage.  Consultant acknowledges that (i) Gentiva
has reserved and is to have the right to prove any damages which Gentiva is able
to prove resulting from any breach of any of Consultant's obligations under such
Sections, and (ii) the value of the consideration which Consultant is to receive
in connection with this Agreement is not to be considered as equivalent to, or
as evidence of, the amount of extent of any such damages.

4.        Termination

4.1       Termination.  This Agreement shall terminate (a) immediately upon
notice by Gentiva, in the event of any material failure by Consultant to observe
or perform her obligations hereunder, or (b) immediately upon notice by
Consultant, in the event of any material failure by Gentiva to observe or
perform its obligations hereunder or (c) upon thirty (30) days advance notice in
writing by either party, with or without cause. Termination shall not relieve
either party of obligations already incurred.

4.2       Winding Up.     Fifteen days prior to the termination of this
Agreement, Consultant shall bring the Services hereunder to an orderly
termination or transition to such persons as Gentiva may designate and if
required, shall prepare a final report of the status of the projects hereunder.

4.3       Survival.  The provisions of Sections 3.1 through 3.4 of this
Agreement shall survive any termination of this Agreement.

5.         Notices

5.1       Notices.  Notices and other communications under this Agreement shall
be deemed to have been duly given if in writing and delivered in person, by
facsimile or mail, postage prepaid, certified or registered mail, return receipt
requested, addressed as follows:

If to Gentiva:

Gentiva Health Services

Attention:  Chief Executive Officer

3 Huntington Quadrangle, 2S

Melville, New York 11747

 

3

--------------------------------------------------------------------------------

 

If to Consultant:

____________________

____________________

Notices shall become effective upon receipt.  Either party may change the
address to which communications shall be directed to it hereunder by sending
notice thereof to the other party in the manner provided above.

6.         General

6.1       Principal Contact.  Unless otherwise advised by Gentiva, Consultant's
principal contact with Gentiva shall be Ron Malone who will be responsible for
coordinating and directing the activities of Consultant under this Agreement.

6.2       Entire Agreement.  This Agreement and Exhibit A hereto sets forth the
entire agreement and understanding of the parties concerning the subject matter
of this Agreement and supersedes any prior or concurrent agreements,
arrangements and understandings concerning such subject matter.  This Agreement
may be amended, superseded or canceled, and any of the terms or provisions
hereof may be waived or changed only in writing executed by both parties, which
specifically states that it amends, supersedes, or cancels this Agreement, or
waives or consents to a change from the terms or provisions hereof.

6.3       Successors and Assigns.  The terms and provisions of this Agreement
shall be binding on and inure to the benefit of Gentiva and its respective
successors and assigns.  This Agreement is a personal contract and may not be
assigned by Consultant.

6.4       Waiver. The failure of either party at any time or from time to time
to require performance of any other party's obligations under this Agreement
shall in no manner affect such party's right to enforce any provision of this
Agreement at a subsequent time, and the waiver by any person of any right
arising out of any breach shall not be construed as a wavier of any right
arising out of any other or subsequent breach.

6.5       Headings.  The Article headings contained in this Agreement are for
convenient reference only, and shall not in any way affect the meaning or
interpretation of this Agreement.

6.6       Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, other than the
conflict-of-laws provisions thereof that would otherwise require the application
of the law of any other jurisdiction.

4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this instrument as of the
date first above written.

 

 

GAIL R. WILENSKY

                                                           

 

 

GENTIVA HEALTH SERVICES (USA), INC.

BY:                                                     

ITS:                                ______         

 

5

--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING SERVICES

Consultant agrees to provide the following services to Gentiva:

1.         Advise CEO and other senior officers on regulatory and reimbursement
matters affecting home health;

2.         Advise Company on general health care trends which may affect the
company's current or future businesses;

3.         Advise the Company on trends which may impact federally funded
programs administered at state and local levels;

4.         Advise the CEO and other company representatives on effectively
presenting the company's positions and points of view to legislative groups;

5.         Provide information and advice to CEO on matter relating to federal
reimbursement and legislative trends; and

6.         Assist company's representative in establishing contacts in
government whereby the company can share industry information.

 